Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered May 3, 1988, convicting him of criminal sale of a controlled substance in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request, made on the eve of trial, that he be assigned new counsel, as that request was supported only by conclusory assertions that he and his then attorney did not agree as to trial strategies (see, People v Medina, 44 NY2d 199, 208-209).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to' be without merit.
Brown, J. P., Kooper, Harwood and Balletta, JJ., concur.